NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4042-17T3


IN THE MATTER OF THE
APPLICATION FOR RETAIL
FIREARMS DEALER
LICENSE RENEWAL BY
CAYUSE, LLC, t/a WILD
WEST CITY – LICENSE #2530.
___________________________

                Submitted March 18, 2019 – Decided April 1, 2019

                Before Judges Sabatino, Haas and Sumners.

                On appeal from Superior Court of New Jersey, Law
                Division, Sussex County.

                Mary K. Stabile Benson, attorney for appellant Cayuse,
                LLC, t/a Wild West City, and Michael Stabile.

                Francis A. Koch, Sussex County Prosecutor, attorney
                for respondent State of New Jersey (Shaina Brenner,
                Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
       Appellant Cayuse, LLC, t/a Wild West City appeals from the Law

Division's April 16, 2018 order denying its application for renewal of an expired

retail firearms dealer license after a five-day plenary hearing. We affirm.

       The essential procedural history and background facts of this case are set

forth in our previous opinion,1 and we incorporate that discussion here by

reference. The parties are also fully familiar with the proceedings that followed

our opinion and, therefore, only a brief summary is necessary here.

       Michael Stabile is the sole owner, manager, and only member of Cayuse,

LLC (Cayuse). For a number of years, Stabile has operated a western theme

park known as "Wild West City"2 which, among other things, features

reenactments of gunfights put on by Stabile's employees. During this period,

Stabile held retail firearms dealer licenses in his own name, and in the names of

corporate entities he headed,3 including one called Western World, Inc.




1
    In re Cayuse Corp., LLC, 445 N.J. Super. 80, 84-88 (App. Div. 2016).
2
    The theme park is located in Sussex County.
3
    These companies all traded as Wild West City.



                                                                         A-4042-17T3
                                        2
(Western).   The retail firearms business was located on the theme park's

property.4

      Stabile permitted his employees to use real handguns during their

performances even though most, if not all, of these employees did not possess

the required permit to legally carry a firearm under N.J.S.A. 2C:39-5(b). Stabile

provided some of these firearms to the employees, and claimed he was not aware

that carry permits were required because he was operating a theme park. Stabile

testified that he had safety protocols in place that prohibited the employees from

using live ammunition during their performances. Instead, the employees were

supposed to use "blanks."

      These protocols were obviously not effective because, on July 7, 2006,

one of the employees shot another worker in the head5 while using a real

handgun with live ammunition during a performance at the theme park. As a

result, a Sussex County grand jury returned a twenty-five count indictment



4
 The property where the gun dealer business and theme park were located was
owned by another corporation, Cheyenne Corporation (Cheyenne), that was also
managed by Stabile and other family members.
5
  The worker sustained a catastrophic brain injury, and was severely and
permanently disabled.



                                                                          A-4042-17T3
                                        3
charging Stabile, Western, Cheyenne, and two other individuals with a number

of criminal offenses, including unlawful possession of a firearm as the result of

Stabile permitting his employees to carry handguns without a permit. 6

       Thereafter, Stabile formed Cayuse to take over operations from Western.

In August 2010, he filed an application to renew Western's retail firearms dealer

license and transfer it to Cayuse. 7 As discussed in our 2016 opinion, a Law

Division judge denied the application on March 12, 2012 without first

conducting a hearing. Cayuse, 445 N.J. Super. at 87-88. We vacated this order

due to the judge's failure to hold a hearing, and stated that because the license

had long since expired, Cayuse could file a new application for consideration in

accordance with the review procedures we outlined in the opinion. Id. at 98.

       On April 11, 2012, Western pled guilty to third-degree unlawful

possession of a handgun in violation of N.J.S.A. 2C:39-5(b). Stabile executed

the plea form, and also provided the plea allocution on Western's behalf.

"Stabile stated in his allocution that [Western] provided operable handguns to

[his employees] and, to the corporation's knowledge, they did not have carry


6
    This indictment was filed on June 5, 2008.
7
    The license was designated as License #2530.



                                                                         A-4042-17T3
                                        4
permits." Id. at 88.8 The remaining charges against Stabile, Western, and

Cheyenne were dismissed, and Western was sentenced to one year of probation.9

Because Cayuse was now Western's successor in interest and alter ego, the

sentencing judge required Cayuse to abide by all of the terms of probation

imposed upon Western.

        In April 2016, one month after our decision in Cayuse, Stabile filed an

application to renew License #2530 to be held in the name of Cayuse. 10 In

accordance with the procedures outlined in that opinion, 11 the application was

first considered by Detective Michael Kassey and Lieutenant Glenn Ross of the

New Jersey State Police.       Following their investigation, the State Police


8
   At the licensing hearing that is the subject of the present appeal, Stabile
repeated this same testimony.
9
  As part of its plea agreement, Western retained the right to appeal the trial
court's denial of its motion to dismiss the unlawful possession of a handgun
charge, based on Western's contention that workers at a theme park may carry
real guns without the required permit. Western did file an appeal from its
conviction under Docket No. A-3007-12, but later withdrew it.
10
   As noted in our decision, we anticipated that Stabile would file an application
for a new license because License #2530 had expired in 2010. Cayuse, 445 N.J.
Super. at 98. However, the State Police assigned the application a new number,
License #4211, and processed it as a new application. Therefore, the trial judge
properly rejected the State's claim at the hearing that the application should not
be considered because Stabile mistakenly filed it as a renewal application.
11
     See Cayuse, 445 N.J. Super. at 89-90.
                                                                          A-4042-17T3
                                        5
recommended that the application be denied. Lieutenant Ross testified that

based upon the serious shooting incident that occurred at the theme park and

Western's conviction for permitting employees to carry handguns without a

permit, Stabile, who was responsible for operations at the theme park and who

now owned and managed Cayuse, had demonstrated that he could not "engage

in business as a retail dealer of firearms . . . without any danger to the public

safety, health and welfare" under N.J.S.A. 2C:58-2(a).

      After Detective Kassey and Lieutenant Ross testified at the hearing about

their investigation, Stabile took the stand as Cayuse's only witness. As noted

above, Stabile testified about his role in managing Western leading up to the

2006 shooting and, as the trial court found in its oral decision at the conclusion

of the hearing, Stabile was aptly described as "the 'chief, cook, and bottle

washer'" at Western because he was "in charge of the whole enterprise on a day-

to-day basis." This included the retail firearms business and the theme park.

      Stabile did not dispute that he permitted employees to carry and use real

handguns during the simulated gun fights. The transcript of his plea allocution

on behalf of Western was also admitted in evidence. In testifying on behalf of

Western during that proceeding, Stabile admitted that handguns were distributed

to Western's employees "to be used during reenactments and skits as part of the


                                                                          A-4042-17T3
                                        6
day-to-day corporation's operations[.]" Stabile also stated that these handguns

were given to employees on the day of the near-fatal shooting, even though it

was known that the employees did not hold the permits required to carry

handguns under N.J.S.A. 2C:39-5(b).

      Stabile claimed that he had safety protocols in place that prohibited the

use of live ammunition in the handguns that were distributed to the unpermitted

employees. However, other than providing a "Wild West City Gun Safety

Review" sheet12 to his employees, and sometimes requiring them to participate

in a "Gun Safety Seminar" on "handling, loading, unloading and proper

discharge technique of revolvers and shotguns used" at the theme park, Stabile

did not further identify or explain these protocols. Thus, for example, nothing

in the record indicates that Stabile ever checked each employee's handgun prior

to a performance to ensure it was properly loaded with blanks rather than live

ammunition.

      On the basis of these undisputed facts, Judge William J. McGovern, III

rendered a comprehensive oral opinion denying Cayuse's application for a retail

firearms dealer license. The judge found that Cayuse, through Stabile, failed to


12
  With regard to the use of live ammunition in the theme park, the safety review
sheet stated, "NO REAL AMMO EVER! NOT EVEN LOCKED IN YOUR
CAR!!"
                                                                        A-4042-17T3
                                       7
demonstrate that it could engage in the business of selling and storing firearms

"without any danger to the public safety, health and welfare" as required by

N.J.S.A. 2C:58-2(a).

      In this regard, Judge McGovern relied upon this court's seminal opinion

in In re Sportsman's Rendezvous Retail Firearms Dealer's License, 374 N.J.

Super. 565 (App. Div. 2005). In that case, the applicant had operated as a

licensed firearms dealer for over ten years. Id. at 568. An investigation revealed

that the applicant was unable to account for three firearms out of the 4300 sales

it completed during that lengthy period. Id. at 574. The trial judge concluded

that even one recordkeeping mistake of this nature was unacceptable given the

highly regulated nature of the retail firearms industry, and denied the applicant's

request for a license renewal. Id. at 574-75.

      We affirmed the trial judge's decision. Id. at 567-68. In her oft-cited, and

well-reasoned opinion on behalf of the court, our former colleague, Judge

Francine Axelrad, explained that the focus under N.J.S.A. 2C:58-2(a) must be

on whether the applicant could engage in the retail firearms business "without

any danger to the public safety, health or welfare." Id. at 578. In this regard,

the judge made crystal clear that

            the Legislature chose to use the adjective "any" in the
            . . . requirement for issuance of a license, i.e., if the

                                                                           A-4042-17T3
                                        8
            judge finds the applicant can be permitted to engage in
            business as a retail dealer of firearms "without any
            danger to the public safety, health or welfare." N.J.S.A.
            2C:58-2(a) (emphasis added).            Considering the
            common-usage of "any" as "one or some, regardless of
            sort, quantity, or number," Webster's II New College
            Dictionary, 51 (1995), in the context of our State policy
            construing the licensing requirements to limit the
            availability of weapons, clearly suggests an intent by
            the Legislature to give this provision broad application.

            [Ibid.]

      Thus, Judge Axelrad held:

                  It is not acceptable for the applicant to
            demonstrate it can engage in the business of retailing
            firearms with little danger, some danger, or even minor
            danger; the standard is that it must operate without any
            danger. We find completely unavailing Sportsman's
            argument that because the three missing firearms have
            not turned up stolen, been linked to a crime, or
            recovered under dubious circumstances, they do not
            pose a danger to the public. "Any" danger includes
            potential danger.

            [Ibid.]

      Applying these same principles, Judge McGovern found that Cayuse and

Stabile, as its owner, had not demonstrated that they could operate a retail

firearms business without any danger to the public safety, health, or welfare in

light of Stabile's utter lack of responsibility in the operation of the theme park

on the same property. As Judge McGovern stated:


                                                                          A-4042-17T3
                                        9
                   The message . . . from Sportsman's . . . is if you're
            a holder of a retail firearms dealer license, you better
            run a tight ship, you're expected to run a tight ship, and
            if you don't run a tight ship, you're potentially going to
            have your license revoked, or if you're filing for
            renewal, you're not going to get the license. And in this
            case, sad to say, back in 2006 at least, Mr. Stabile was
            not running a tight ship. . . . The policies and guidelines
            and safety procedures that were supposed to be in place
            were not being adhered to, and among other things, one
            or more individuals were using firearms at that time
            without having a permit to carry [them].

      Judge McGovern further found that Western's conviction for violating the

State's firearms laws was properly attributable to Cayuse as well because that

new entity was the "substitute, alter[]ego" for Western, and stood "in the same

shoes [as Western] at the same location, the same business, the same place, the

same operation." In this regard, N.J.S.A. 2C:58-2(a) provides that

            No license shall be granted to any retail dealer under
            the age of 21 years or to any employee of a retail dealer
            under the age of 18 or to any person who could not
            qualify to obtain a permit to purchase a handgun or a
            firearms purchaser identification card, or to any
            corporation, partnership or other business organization
            in which the actual or equitable controlling interest is
            held or possessed by such an ineligible person.




                                                                           A-4042-17T3
                                       10
      "[A]ny person [13] who has been convicted of any crime" cannot obtain a

handgun purchase permit or firearms purchaser identification card (FPIC).

N.J.S.A. 2C:58-3(c)(1). Put differently, a criminal conviction of any crime will

result in ineligibility for licensure as a retail firearms dealer under N.J.S.A.

2C:58-2.

      Thus, because Western could not obtain a handgun purchase permit or an

FPIC due to its conviction for allowing unpermitted individuals to illegally carry

handguns, and Cayuse was the undisputed successor in interest to Western, the

judge ruled that this disqualification was another reason to deny Cayuse's

application. This appeal followed.

      On appeal, Cayuse raises the following contentions:

            POINT I

            THE TRIAL COURT'S FACTUAL FINDINGS WERE
            ERRONEOUS AND WERE NOT BASED UPON
            SUFFICIENT, SUBSTANTIAL AND CREDIBLE
            EVIDENCE.

            a.    THE TRIAL COURT'S FACTUAL FINDINGS
                  WERE    BASED   UPON   UNRELIABLE
                  HEARSAY WHICH WAS NOT SUPPORTED


13
   A "person," as defined by N.J.S.A. 1:1-2, "includes corporations, companies,
associations, societies, firms, partnerships and joint stock companies, as well as
individuals, unless restricted by the context to an individual as distinguished
from a corporate entity."
                                                                          A-4042-17T3
                                       11
     BY  A   RESIDUUM    OF    LEGALLY
     COMPETENT EVIDENCE.

b.   THE TRIAL COURT'S FACTUAL FINDINGS
     THAT MICHAEL STABILE WAS A DANGER
     TO THE PUBLIC HEALTH, SAFETY AND
     WELFARE WAS CLEARLY ERRONEOUS
     AND WAS NOT BASED UPON SUFFICIENT,
     SUBSTANTIAL OR CREDIBLE EVIDENCE.

c.   THE TRIAL COURT'S FACTUAL FINDINGS
     WERE CLEARLY ERRONEOUS AND WERE
     NOT    BASED    UPON    SUFFICIENT,
     SUBSTANTIAL AND CREDIBLE EVIDENCE
     WHEN IT DETERMINED THAT CAYUSE
     AND CHEYENNE/WESTERN WORLD WERE
     ONE AND THE SAME AND THAT STABILE
     WAS THE CHIEF, COOK AND BOTTLE
     WASHER.

d.   THE TRIAL COURT'S FACTUAL FINDINGS
     WERE CLEARLY ERRONEOUS AND WERE
     NOT    BASED    UPON    SUFFICIENT,
     SUBSTANTIAL AND CREDIBLE EVIDENCE
     WHEN IT DETERMINED THAT FILM AND
     MOVIE STANDARDS ARE DIFFERENT
     FROM WILD WEST CITY.

POINT II

THE TRIAL COURT'S INTERPRETATION AND
APPLICATION OF THE LAW TO THE FACTS OF
THIS CASE REQUIRE DE NOVO REVIEW.

a.   THE TRIAL COURT ERRED WHEN IT
     DETERMINED    THAT    THE   CIVIL
     RESERVATION DID NOT APPLY TO THIS
     CASE.

                                           A-4042-17T3
                  12
b.   THE   TRIAL   COURT    COMMI[T]TED
     REVERSIBLE     ERROR    WHEN     IT
     DETERMINED THAT THE CARRY PERMIT
     LAW APPLIES TO WILD WEST CITY.

c.   THE TRIAL COURT ERRED IN ITS
     APPLICATION OF N.J.S.A. 2C:58-2(A)
     BECAUSE THE REQUIREMENTS OF THE
     STATUTE APPLY TO NATURAL PERSONS
     (RAISED BELOW BUT NEVER ADDRESSED
     BY THE COURT).

d.   THE   TRIAL    COURT    ERRED   IN
     DETERMINING THAT IT DID NOT MATTER
     WHETHER     [THE]  SHOOTER    WAS
     NEGLIGENT OR PURPOSEFUL.

POINT III

THE TRIAL COURT'S EVIDENTIARY RULINGS
WERE INCONSISTENT WITH APPLICABLE LAW.

a.   THE TRIAL COURT ERRED IN ALLOWING
     EVIDENCE AND TESTIMONY REGARDING
     THE JUDGMENT OF CONVICTION OF
     WESTERN WORLD IN LIGHT OF THE CIVIL
     RESERVATION.

b.   THE COURT ERRED IN NOT CONSIDERING
     THE FACTS UNDERLYING THE GUILTY
     PLEA.

c.   THE   TRIAL  COURT  ABUSED   ITS
     DISCRETION WHEN IT ADMITTED AND
     RELIED UPON EVIDENCE PREVIOUSLY
     RULED INADMISSIBLE.


                                           A-4042-17T3
                   13
      The scope of our review of Judge McGovern's determination on Cayuse's

retail firearms dealer's application is limited. In general, "[f]inal determinations

made by the trial court sitting in a non-jury case are subject to a limited and

well-established scope of review[.]" Seidman v. Clifton Sav. Bank, S.L.A., 205

N.J. 150, 169 (2011). "[W]e do not disturb the factual findings and legal

conclusions of the trial judge unless we are convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice[.]" In re Trust Created By

Agreement Dated December 20, 1961, 194 N.J. 276, 284 (2008) (internal

quotation marks omitted) (quoting Rova Farms Resort, Inc. v. Investors Ins. Co.

of Am., 65 N.J. 474, 484 (1974)); see also Cayuse, 445 N.J. Super. at 89. The

court's findings of fact are "binding on appeal when supported by adequate,

substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394, 411-12 (1998);

see also Brunson v. Affinity Fed. Credit Union, 199 N.J. 381, 397 (2009).

      That said, we review rulings on pure questions of law de novo. Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1993);

Sportsman's, 374 N.J. Super. at 575. However, findings that "may be regarded

as mixed resolutions of law and fact" generally receive deference on appeal,

with review "limited to determining whether there is sufficient credible evidence


                                                                            A-4042-17T3
                                        14
in the record to support these findings." P.T. & L. Constr. Co. v. State, Dep't of

Transp., 108 N.J. 539, 560 (1987).

      Applying these well-established principles, we conclude that Judge

McGovern's determinations are based upon findings that are adequately

supported by the record, and Cayuse's arguments on appeal are without

sufficient merit to warrant extended discussion in a formal opinion. R. 2:11-

3(e)(1)(A) and (E). Therefore, we affirm the denial of Cayuse's application for

a retail firearms dealer license essentially for the reasons set forth by Judge

McGovern in his thoughtful oral opinion. We add the following comments.

      Contrary to Cayuse's contentions, the record fully supports the judge's

determination that Cayuse, under Stabile's supervision, was unable to establish

that it could operate "as a retail dealer of firearms . . . without any danger to the

public safety, health and welfare" as required by N.J.S.A. 2C:58-2(a). Indeed,

there was no evidence pointing to a contrary conclusion.

      Regardless of the specific corporate structure he operated under at any

given time, Stabile was responsible for the day-to-day operations of the theme

park and the retail firearms business. 14 In that position, Stabile handed out


14
   In this regard, the testimony revealed that Stabile was a shareholder and
president of Western; a shareholder in Cheyenne, which owned the property on


                                                                             A-4042-17T3
                                        15
handguns to employees who were not legally permitted to carry them. He also

permitted employees to illegally carry their own firearms onto the premises.

Although Stabile claimed that he had safety protocols in place, they obviously

failed to prevent an employee from using a real firearm to shoot another

employee with live ammunition in the theme park.

      Stabile's inattention to firearm safety concerns was clearly more egregious

than that exhibited by the unsuccessful applicant in Sportsman's. That dealer

lost three handguns, but no evidence was presented that anyone was hurt as the

result of this negligence. Sportsman's, 374 N.J. Super. 578. Nevertheless, Judge

Axelrad found that the dealer's actions plainly placed the public in danger, and

required the denial of the license application. Id. at 576. Here, Stabile's actions

have already resulted in a near-fatal shooting at the theme park where the retail

business is located. Under these circumstances, Judge McGovern's denial of the

application was clearly appropriate.

      This conclusion is further bolstered by Stabile's troubling failure to tak e

responsibility for allowing unpermitted employees to illegally carry handguns

on the property. He took the position at the hearing that there was little he could



which the businesses were located; and the sole managing member of Cayuse.
All three of these businesses, as well as the Wild West City theme park, were
registered at the same address, and Stabile lived on the property.
                                                                           A-4042-17T3
                                       16
have done to prevent the July 7, 2006 incident. However, the shooting could

have easily been prevented had he not provided firearms to unpermitted

individuals in the first instance.

      Stabile's claim that he was unaware that his employees could not legally

carry and use handguns on his property is also unavailing. "In the context of

gun-control laws[,] courts have held that ignorance of the law is no defense to

even a statute requiring that the defendant have 'knowingly' violated the law."

In re Two Seized Firearms, 127 N.J. 84, 88 (1992).

      The judge also correctly determined that Cayuse, as the alter ego of

Western, was barred by the latter's conviction from obtaining a permit to

purchase a handgun or a FPIC.          N.J.S.A. 2C:58-3(c).      This ruling was

particularly appropriate in view of the fact that the sentencing judge in Western's

criminal case required Cayuse to abide by all of the conditions of probation

placed upon its predecessor as part of the sentence. Because Cayuse could not

obtain a handgun purchase permit or a FPIC, the judge properly barred it from

becoming a licensed retail firearms dealer under N.J.S.A. 2C:58-2(a).

      We reject Cayuse's contention that the judge improperly based his

decision on "uncorroborated hearsay" contained in Lieutenant Ross's report.

First, it is well established that at a licensure hearing, "the judge may admit


                                                                           A-4042-17T3
                                       17
hearsay, but 'a residuum of legal and competent evidence in the record' must

support the court's decision." Cayuse, 445 N.J. Super. at 91 (quoting Weston v.

State, 60 N.J. 36, 51 (1972)). As discussed above, there was ample testimony

at the hearing from Stabile conceding that he was responsible for Western's

failure to abide by this State's gun possession laws in connection with that

company's conviction for violating N.J.S.A. 2C:39-5(b). In addition, the judge

properly relied upon Stabile's plea allocation testimony and Western's judgment

of conviction (JOC) itself which, under N.J.R.E. 803(c)(22), was plainly

admissible in this hearing.

      On this score, Cayuse asserts that the JOC should not have been entered

in evidence because Western received a "civil reservation" under Rule 3:9-2 at

the time it pled guilty to the illegal carrying charge. We disagree.

       As a general rule, a guilty plea arising from a criminal proceeding is

admissible as a statement of a party opponent under N.J.R.E. 803(b)(1). State

v. McIntyre-Caufield, 455 N.J. Super. 1, 8 (App. Div. 2018) (citing Maida v.

Kuskin, 221 N.J. 112, 125 (2015)). However, "[f]or good cause shown the court

may, in accepting a plea of guilty, order that such plea not be evidential in any

civil proceeding." R. 3:9-2.




                                                                         A-4042-17T3
                                       18
      The burden of establishing good cause is on the defendant. Maida, 221

N.J. at 123. New Jersey courts "have defined two examples of what constitutes

good cause under Rule 3:9-2." McIntyre-Caufield, 455 N.J. Super. at 8. Good

cause exists if a "no-civil-use agreement . . . is necessary to remove an obstacle

to a defendant's pleading guilty to a criminal change" or if "the civil

consequences of a plea may wreck devastating financial havoc on a defendant."

Id. at 8-9 (first quoting State v. Haulaway, Inc., 257 N.J. Super. 506, 508 (App.

Div. 1992); then quoting State v. Tsilimidos, 364 N.J. Super. 454, 459 (App.

Div. 2003)).

      In this case, Cayuse contends that the trial court erred when it allowed the

State to introduce the JOC since a civil reservation had been granted to Western

at sentencing. As a preliminary note, the civil reservation order does not appear

in the record. Under the letter of the rule, the trial court grants a civil reservation

by order. R. 3:9-2; see also Gallo Asphalt Co. v. Sagner, 71 N.J. 405, 408 (1976)

("Pursuant to R. 3:9-2, and with the consent of the prosecuting attorney, [the

trial court] issued two orders prohibiting the use of the guilty pleas of the two

companies as evidence . . . . ").

      However, even assuming a civil reservation was granted, Judge McGovern

did not abuse his discretion by admitting the JOC because a hearing to determine


                                                                               A-4042-17T3
                                         19
whether a retail firearms dealer license should be granted is simply not the type

of "civil proceeding" envisioned by the rule. See McIntyre-Caufield, 455 N.J.

Super. at 8 (stating that "[t]he purpose of [Rule 3:9-2] is to avoid an unnecessary

criminal trial of a defendant who fears that a civil claimant will later use [its]

plea of guilty as a devastating admission of civil liability." (second alteration in

original) (quoting Stone v. Police Dep't of Keyport, 191 N.J. Super. 554, 558

(App. Div. 1983))). This licensure case does not involve the imposition of civil

liability, in contrast to a lawsuit by the employee who was shot in the 2006

incident.

      Furthermore, N.J.S.A. 2C:58-2 and 2C:58-3 bar anyone with a criminal

conviction from obtaining a retail firearms dealer license. Allowing Cayuse to

rely on a civil reservation in this case would circumvent and undermine the

comprehensive statutory scheme our State has established for firearms

possession and licensing. See Application of Hart, 265 N.J. Super. 285, 288

(Law Div. 1993) ("Ownership of firearms and a criminal conviction do not mix."

(citing N.J.S.A. 2C:58-3(c)(1))).

      Cayuse's remaining arguments involve its attempts to collaterally attack

Western's conviction for allowing unlicensed employees to illegally carry

handguns on the property. Cayuse argues that Western reserved its right to


                                                                            A-4042-17T3
                                        20
appeal its conviction by arguing that its employees were not required to possess

carry permits because they were engaged in a "theatrical performance" or

exhibition when they took part in the simulated gunfights in the theme park. See

Rule 3:9-3(f) (stating that a defendant can "enter a conditional plea of guilty

reserving on the record the right to appeal from the adverse determination of any

specified pretrial motion").

        This argument lacks merit. Although Western filed an appeal from its

conviction, it later withdrew it.     Thus, the JOC stands and was properly

considered in this civil proceeding. See State v. Gonzalez, 142 N.J. 618, 633

(1995) (holding that "a judgment of conviction may not be collaterally attacked

in an employee license revocation proceeding" because it undercut the Casino

Control Act's 15 strong policy of maintaining the integrity of the casino industry).

        Cayuse also alleges that the judge erred by barring it from introducing

facts to attack Western's straightforward guilty plea, such as Stabile's claim in

his appellate brief that the employee who shot the other worker did so

deliberately after bringing ammunition to the theme park without his knowledge.

However, it is well established that a "defendant cannot attack the sufficiency

of the factual basis for his plea in the absence of an indication that he seeks to


15
     N.J.S.A. 5:12-1 to -233.
                                                                            A-4042-17T3
                                        21
withdraw that negotiated plea and stand trial on all of the original charges

against him." State v. Mitchell, 374 N.J. Super. 172, 175 (App. Div. 2005).

Therefore, Judge McGovern did not err in limiting the scope of this licensing

hearing to Cayuse's eligibility for a retail firearms dealer license pursuant to

N.J.S.A. 2C:58-2 and N.J.S.A. 2C:58-3. See State v. McInerney, 450 N.J.

Super. 509, 512 (App. Div. 2017) (recognizing that evidentiary rulings should

be upheld on appeal unless "there has been a clear error of judgment" (quoting

State v. J.A.C., 210 N.J. 281, 295 (2012))).

      In sum, we discern no basis for disturbing Judge McGovern's well-

supported determination that based upon Stabile's past actions and Western's

conviction, Cayuse, as Stabile's new corporate identity, should not be licensed

as a retail firearms dealer. 16

      Affirmed.




16
   All other arguments raised in this appeal, to the extent we have not addressed
them, are likewise without sufficient merit to be discussed. R. 2:11-3(e)(1)(E).
                                                                         A-4042-17T3
                                      22